Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 1 of 30
                                                             EXHIBIT 6
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 2 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 3 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 4 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 5 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 6 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 7 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 8 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 9 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 10 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 11 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 12 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 13 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 14 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 15 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 16 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 17 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 18 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 19 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 20 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 21 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 22 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 23 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 24 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 25 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 26 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 27 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 28 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 29 of 30
Case 19-34190 Document 19-6 Filed in TXSB on 08/04/19 Page 30 of 30
